              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

 COLUMBIA NATIONAL
 INSURANCE COMPANY,

            Plaintiff,
                                              Civil Action File No.:
 v.                                           4:18-cv-00256-WTM-CLR

 SILVIA A. RIVERA DOMINGUEZ
 and ANTONIO ROSALES,
 individually, as the surviving natural
 parents, and ESTEBAN ROSALES
 ROMERO, as Administrator of the
 Estate of MARCO ANTONIO
 ROSALES RIVERA, deceased; CARS
 LOADING, LLC., and MUJAHED
 ODEH,

            Defendants.


                 FIRST AMENDED SCHEDULING ORDER

      Having read and considered the parties’ Consent Motion to Amend the

Scheduling Order, and for good cause shown,

      IT IS HEREBY ORDERED that the Scheduling Order is amended to allow

discovery to be conducted through and including March 31, 2020. Accordingly, it

is further ORDERED that all dispositive motions and motions to exclude expert

testimony under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579
(1993) and its progeny shall be filed on or before May 4, 2020. All other deadlines

are set out as stated in the Federal Rules of Civil Procedure and the Local Rules of

this Court.

      SO ORDERED this 2nd day of December, 2019.



                                          ________________________________
                                          ____________________________
                                          CHRRIS
                                               ISTOPH
                                                   PHE L. RAY
                                            HRISTOPHER
                                                    HER
                                          UNITED STATES MAGISTRATE JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA
